DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed October 6th, 2022, with respect to the rejections of claims 1-3 & 5-9 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that teaches the newly disclosed claim limitations.

Claim Objections
Claims 13 & 14 objected to because of the following informalities:  
Claim 13, line 2: “size” should read --sized--,
Claim 14, line 3: “the frame” should read --the expandable frame--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrba et al. (U.S. Pub. No. 2017/0348049), herein referred as “Vrba”.
Regarding claim 1, Vrba teaches a system for irreversible electroporation (Abstract: systems, devices and methods for modulating targeted nerve fibers (e.g., hepatic neuromodulation) or other tissue; [0011]: The catheter systems may further utilize any combination of … electroporation, … or any other modality to cause disruption or neuromodulation (e.g., ablation, denervation, stimulation); where disruption/denervation is an irreversible effect therefore rendering the system capable of irreversible electroporation), the system comprising: 
a catheter (catheter 400) comprising an expandable frame (balloon 401; [0189]: The expandable structures can comprise coils, springs, prongs, tines, scaffolds, wires, stents, balloons, cages, baskets and/or the like) fitted at a distal end thereof ([0219]: The balloon catheter 400 includes a balloon 401; see Fig. 4), the expandable frame comprising a plurality of electrodes (electrodes 403; [0219]: multiple electrodes 403) configured to be placed in contact with tissue in an organ of a patient ([0223]: the electrodes 403 are shaped so as to maximize energy delivery while minimizing peak tissue temperature), the plurality of electrodes being smooth edged ([0222]: electrodes 403 are illustrated as being generally flat and ovular; [0225]: electrodes 403 may have rounded ends to provide a more even and uniform current distribution) and arranged uniformly distant and equiangular on the expandable frame, wherein each of the plurality of electrodes is shaped so that a lateral distance between neighboring edges of any pair of adjacent electrodes of the plurality of electrodes is uniform along a length of the pair, said length extending parallel to a longitudinal axis of the catheter ([0076]: the balloon is adapted to be substantially cylindrical when in the expanded configuration such that each of the four electrodes is substantially equidistant circumferentially from each of the other four electrodes when the balloon is in the expanded configuration; [0254]: the electrode pattern may consist of a planar pattern of three electrodes spaced apart circumferentially by 120 degrees or about 120 degrees (as shown in FIG. 10E) or a planar pattern of four electrodes spaced apart circumferentially by 90 degrees or about 90 degrees (as shown in FIG. 10F)), and wherein the plurality of electrodes are configured to apply irreversible electroporation (IRE) pulses to tissue between pairs of the electrodes ([0187]: the generator (for example, pulse-generating device) applies power or delivers electrical (e.g., radiofrequency (RF)) signals or pulses to the electrodes located at or near the distal end portion of the ablation catheter; [0388]: the frequency can range from about 100 Hz to about 3 kHz … the amplitude of the voltage applied is between about 500 volts and about 1000 volts …  greater than 1000 volts; [0404]: pulse durations less than 10 microseconds or greater than 1 millisecond can be used as desired and/or required; wherein these wave characteristics match the IRE ablation settings defined in Table 1 of the Specification); and 
an IRE pulse generator, which is configured to generate the IRE pulses ([0187]: the generator (for example, pulse-generating device) applies power or delivers electrical (e.g., radiofrequency (RF)) signals or pulses to the electrodes located at or near the distal end portion of the ablation catheter; [0388]: the frequency can range from about 100 Hz to about 3 kHz … the amplitude of the voltage applied is between about 500 volts and about 1000 volts …  greater than 1000 volts; [0404]: pulse durations less than 10 microseconds or greater than 1 millisecond can be used as desired and/or required; wherein these wave characteristics match the IRE ablation settings defined in Table 1 of the Specification).  
Regarding claim 2, Vrba teaches wherein the expandable frame comprises a membrane of an expandable balloon (balloon 401; [0189]: The expandable structures can comprise coils, springs, prongs, tines, scaffolds, wires, stents, balloons, cages, baskets and/or the like).  
Regarding claim 3, Vrba teaches wherein the plurality of electrodes are disposed equiangularly about the longitudinal axis of the distal end ([0076]: the balloon is adapted to be substantially cylindrical when in the expanded configuration such that each of the four electrodes is substantially equidistant circumferentially from each of the other four electrodes when the balloon is in the expanded configuration; [0254]: the electrode pattern may consist of a planar pattern of three electrodes spaced apart circumferentially by 120 degrees or about 120 degrees (as shown in FIG. 10E) or a planar pattern of four electrodes spaced apart circumferentially by 90 degrees or about 90 degrees (as shown in FIG. 10F)).  
Regarding claim 5, Vrba teaches wherein the organ is a heart and the tissue is a pulmonary vein (PV) ostium tissue ([0195]: Various ablation targets comprise left or right cardiac atrium, left or right cardiac ventricle, cardiac septum, valvular annulus, pulmonary vein, and/or ostium of pulmonary vein).  
Regarding claim 6, Vrba teaches a method for irreversible electroporation (Abstract: systems, devices and methods for modulating targeted nerve fibers (e.g., hepatic neuromodulation) or other tissue; [0011]: The catheter systems may further utilize any combination of … electroporation, … or any other modality to cause disruption or neuromodulation (e.g., ablation, denervation, stimulation); where disruption/denervation is an irreversible effect therefore rendering the system capable of irreversible electroporation), the method comprising: 
placing a plurality of electrodes of a catheter in contact with tissue in an organ of a patient ([0029]: When in the inflated deployment configuration, at least one of the plurality of electrode arrays is adapted to be in contact with a vessel wall), the catheter (catheter 400) comprising an expandable frame (balloon 401; [0189]: The expandable structures can comprise coils, springs, prongs, tines, scaffolds, wires, stents, balloons, cages, baskets and/or the like)  fitted at a distal end thereof ([0219]: The balloon catheter 400 includes a balloon 401; see Fig. 4), the expandable frame comprising a plurality of electrodes (electrodes 403; [0219]: multiple electrodes 403), the plurality of electrodes being smooth edged ([0222]: electrodes 403 are illustrated as being generally flat and ovular; [0225]: electrodes 403 may have rounded ends to provide a more even and uniform current distribution) and arranged uniformly distant and equiangular on the expandable frame wherein each of the plurality of electrodes is shaped so that a lateral distance between neighboring edges of any pair(s) of electrodes of the plurality of electrodes is uniform along a length of the pair, said length extending parallel to a longitudinal axis of the catheter ([0076]: the balloon is adapted to be substantially cylindrical when in the expanded configuration such that each of the four electrodes is substantially equidistant circumferentially from each of the other four electrodes when the balloon is in the expanded configuration; [0254]: the electrode pattern may consist of a planar pattern of three electrodes spaced apart circumferentially by 120 degrees or about 120 degrees (as shown in FIG. 10E) or a planar pattern of four electrodes spaced apart circumferentially by 90 degrees or about 90 degrees (as shown in FIG. 10F)); and 
applying irreversible electroporation (IRE) pulses between one or more pairs of the electrodes ([0187]: the generator (for example, pulse-generating device) applies power or delivers electrical (e.g., radiofrequency (RF)) signals or pulses to the electrodes located at or near the distal end portion of the ablation catheter; [0388]: the frequency can range from about 100 Hz to about 3 kHz … the amplitude of the voltage applied is between about 500 volts and about 1000 volts …  greater than 1000 volts; [0404]: pulse durations less than 10 microseconds or greater than 1 millisecond can be used as desired and/or required; wherein these wave characteristics match the IRE ablation settings defined in Table 1 of the Specification).  
Regarding claim 7, Vrba teaches wherein the expandable frame comprises a membrane of an expandable balloon (balloon 401; [0189]: The expandable structures can comprise coils, springs, prongs, tines, scaffolds, wires, stents, balloons, cages, baskets and/or the like).  
Regarding claim 8, Vrba teaches wherein the plurality of electrodes are disposed equiangularly about the longitudinal axis of the distal end ([0076]: the balloon is adapted to be substantially cylindrical when in the expanded configuration such that each of the four electrodes is substantially equidistant circumferentially from each of the other four electrodes when the balloon is in the expanded configuration; [0254]: the electrode pattern may consist of a planar pattern of three electrodes spaced apart circumferentially by 120 degrees or about 120 degrees (as shown in FIG. 10E) or a planar pattern of four electrodes spaced apart circumferentially by 90 degrees or about 90 degrees (as shown in FIG. 10F)).  
Regarding claim 9, Vrba teaches wherein the organ is a heart and the tissue is a pulmonary vein (PV) ostium tissue ([0195]: Various ablation targets comprise left or right cardiac atrium, left or right cardiac ventricle, cardiac septum, valvular annulus, pulmonary vein, and/or ostium of pulmonary vein).  
Regarding claim 10, Vrba teaches a catheter configured for irreversible electroporation (Abstract: systems, devices and methods for modulating targeted nerve fibers (e.g., hepatic neuromodulation) or other tissue; [0011]: The catheter systems may further utilize any combination of … electroporation, … or any other modality to cause disruption or neuromodulation (e.g., ablation, denervation, stimulation); where disruption/denervation is an irreversible effect therefore rendering the system capable of irreversible electroporation) comprising: 
a catheter shaft (an elongate shaft 405); and 
an expandable frame (balloon 401; [0189]: The expandable structures can comprise coils, springs, prongs, tines, scaffolds, wires, stents, balloons, cages, baskets and/or the like) fitted at a distal end of the catheter shaft ([0219]: The balloon catheter 400 includes a balloon 401; see Fig. 4), the expandable frame comprising: 
a plurality of electrodes (electrodes 403; [0219]: multiple electrodes 403) configured to be placed in contact with tissue in an organ of a patient ([0223]: the electrodes 403 are shaped so as to maximize energy delivery while minimizing peak tissue temperature), the plurality of electrodes being shaped with smooth edges ([0222]: electrodes 403 are illustrated as being generally flat and ovular; [0225]: electrodes 403 may have rounded ends to provide a more even and uniform current distribution) and arranged uniformly distant and equiangular on the expandable frame, wherein each of the plurality of electrodes is shaped so that a lateral distance between neighboring edges of any pair of adjacent electrodes of the plurality of electrodes is uniform along a length of the pair, said length extending parallel to a longitudinal axis of the catheter ([0076]: the balloon is adapted to be substantially cylindrical when in the expanded configuration such that each of the four electrodes is substantially equidistant circumferentially from each of the other four electrodes when the balloon is in the expanded configuration; [0254]: the electrode pattern may consist of a planar pattern of three electrodes spaced apart circumferentially by 120 degrees or about 120 degrees (as shown in FIG. 10E) or a planar pattern of four electrodes spaced apart circumferentially by 90 degrees or about 90 degrees (as shown in FIG. 10F)), and wherein the plurality of electrodes is configured to apply irreversible electroporation (IRE) pulses to tissue between pairs of the electrodes ([0187]: the generator (for example, pulse-generating device) applies power or delivers electrical (e.g., radiofrequency (RF)) signals or pulses to the electrodes located at or near the distal end portion of the ablation catheter; [0388]: the frequency can range from about 100 Hz to about 3 kHz … the amplitude of the voltage applied is between about 500 volts and about 1000 volts …  greater than 1000 volts; [0404]: pulse durations less than 10 microseconds or greater than 1 millisecond can be used as desired and/or required; wherein these wave characteristics match the IRE ablation settings defined in Table 1 of the Specification).  
Regarding claim 11, Vrba teaches wherein the expandable frame comprises a membrane of an expandable balloon (balloon 401; [0189]: The expandable structures can comprise coils, springs, prongs, tines, scaffolds, wires, stents, balloons, cages, baskets and/or the like).  
Regarding claim 12, Vrba teaches wherein the plurality of electrodes is disposed equiangularly about the longitudinal axis of the distal end ([0076]: the balloon is adapted to be substantially cylindrical when in the expanded configuration such that each of the four electrodes is substantially equidistant circumferentially from each of the other four electrodes when the balloon is in the expanded configuration; [0254]: the electrode pattern may consist of a planar pattern of three electrodes spaced apart circumferentially by 120 degrees or about 120 degrees (as shown in FIG. 10E) or a planar pattern of four electrodes spaced apart circumferentially by 90 degrees or about 90 degrees (as shown in FIG. 10F)).  
Regarding claim 13, Vrba teaches wherein the expandable frame is size to physically contact an entire circumference an ostium of a pulmonary vein (PV) ([0195]: Various ablation targets comprise left or right cardiac atrium, left or right cardiac ventricle, cardiac septum, valvular annulus, pulmonary vein, and/or ostium of pulmonary vein; [0176]: Simultaneous anchoring may be achieved by means of a compliant, inflatable balloon (e.g., having a shape and size configured to match an osteum or another portion of a particular vessel), which may substantially occlude the vascular lumen (e.g., osteum), thereby anchoring the catheter and providing increased stability).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba as applied to claim 10 above, and further in view of Salahieh et al. (U.S. Pub. No. 2017/0042614), herein referred to as “Salahieh”.
Regarding claim 14, Vrba discloses wherein the expandable frame (balloon 401; [0189]: The expandable structures can comprise coils, springs, prongs, tines, scaffolds, wires, stents, balloons, cages, baskets and/or the like) is shaped with a tubular sidewall having a constant diameter at least along a portion of the frame including the plurality of the electrodes ([0076]: the balloon is adapted to be substantially cylindrical when in the expanded configuration such that each of the four electrodes is substantially equidistant circumferentially from each of the other four electrodes when the balloon is in the expanded configuration) but fails to disclose a flattened distal portion.
However, Salahieh discloses a catheter (Abstract: Cardiac tissue ablation catheters) configured for irreversible electroporation ([0135]: The energy can include … irreversible electroporation (IRE)) wherein the expandable frame is shaped with a tubular sidewall having a constant diameter at least along a portion of the frame including the plurality of the electrodes and a flattened distal portion ([0267]: an electrode assembly incorporating a cylindrical balloon shaped membrane element; [0165]: the membrane 34 can have a fully rounded configuration as shown in FIG. 20B or a distally flattened configuration such as shown in FIG. 20A). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the distal portion of Vrba to the flattened distal portion of Salahieh for the purpose that this shape allows for positioning and exposure of the electrodes as needed to fully contact the target tissue (Salahieh: [0165]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794